Citation Nr: 0600686	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
December 1958. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss.  

The veteran's claim was remanded in January 2004.  

The veteran testified before the undersigned Veterans Law 
Judge in June 2003.  


REMAND

At the veteran's June 2003 hearing, he testified that he was 
hospitalized during service in October or November 1956 at 
the Fort Bragg Army Hospital (page 6) for a mastoid operation 
on his left ear.  He testified that he was hospitalized for 
eight or nine days (page 3).  Furthermore, he testified that 
his sister had been told that the hospitalization records 
from Ft. Bragg had been sent to the Walter Reed Army 
Hospital.  Because the previous requests for medical records 
(December 1998, November 2001, May 2002, and September 2005) 
did not include searches for clinical, or hospitalization 
records, the veteran's claim must be remanded so that the 
clinical records from the aforementioned locations can be 
requested.  

If the aforementioned records can be obtained showing that 
the veteran did undergo an operation on his left ear in 
service, please schedule the veteran for a VA audiological 
examination to determine if the veteran has hearing loss, and 
if he does, whether it is related to his mastoid operation 
during service.




Hence, this case is REMANDED to the RO for the following 
action:

1.  Obtain any service clinical or 
hospitalization records of the veteran's 
for the time period from October to 
November 1956 from Ft. Bragg Army 
Hospital, as well as from Walter Reed 
Army Hospital.   If these records cannot 
be obtained, this fact should be 
documented for the claims folder.  

2.  If it can be verified that the 
veteran underwent an operation on his 
left ear in service, please schedule the 
veteran for a VA audiological examination 
in which the examiner conducts a hearing 
test, and comments on whether the veteran 
has hearing loss.  For any hearing loss 
shown in the right and left ears, the 
examiner should state whether it is the 
result of a disease or injury in service, 
to include the mastoidectomy that the 
veteran underwent in service.  The 
examiner must give a separate opinion for 
each ear.  

3.  Thereafter, readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


